 Form 11-7
       Case 18-31185        Doc 40 Filed 12/13/18 Entered 12/14/18 09:26:22                 Desc Main
                           UNITED STATES   BANKRUPTCY
                                     Document       Page 1COURT
                                                           of 1
                             NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )              BK No.:     18-31185
Harlow N. Higinbotham                        )
                                             )              Chapter: 11
                                             )
                                             )              Honorable LaShonda Hunt
                                             )              SELECT IF OUTLYING AREA
               Debtor(s)                     )
        ORDER AND NOTICE SETTING BAR DATE FOR FILING PROOFS OF CLAIM
    FOR CREDITORS WHO WISH TO FILE CLAIMS AGAINST THE ABOVE REFERENCED
                                    DEBTORS(S);

           You are hereby notified that if you wish to file a claim against the Bankruptcy estate of
    the above referenced Debtor(s) for a debt that arose before the Debtor filed its Bankruptcy case,
    you must file a Proof of Claim on or before the following applicable date:

             (a)   Claims of any governmental unit that arose prior to the case filing date must
                   be filed on or before 5/6/19. (This date must not be earlier
                   than 179 days after the date of the order for relief.)

             (b)   All other claims that arose prior to the case filing date must be filed on or
                   before 2/19/19.

           All claims must be filed electronically or at the following address so that they are
    received on or before the expiration of the bar date listed above:

                                  Clerk of the U.S. Bankruptcy Court
                                  219 South Dearborn Suite 710
                                  Chicago, Illinois 60604

            If you fail to file a timely claim, your claim may not be allowed, and you may also be
    barred from voting on a proposed Plan of Reorganization and from receiving any
    distribution from the Debtor’s Bankruptcy estate.

           Under the law some parties need not file claims. See 11 U.S.C. § 1111(a) for a
    description of who does not need to file a claim. Parties must rely on their own inspection of the
    Bankruptcy Code and Rules and the Debtor’s schedules or advice of counsel to determine
    whether to file a claim.

            Debtor’s counsel is directed, by12/17, 2018 to serve on all creditors, a copy
    of this Order and to file proof of service with the Clerk of the Bankruptcy Court.

                                                           Enter:

            December 13, 2018
     Dated: _______________________                                 Honorable LaShonda A. Hunt
Revised: 9/20/17                                                    United States Bankruptcy Judge
